Writ of Mandamus Denied; Opinion issued April 19, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00441-CV

                            IN RE DANIEL LEE KNOD, Relator

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-1235548

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial court violated a ministerial duty by not ruling on his pretrial

motions and petition for writ of habeas corpus. The facts and issues are well known to the

parties, so we need not recount them herein. Based on the record before us, we conclude relator

has not shown he is entitled to the relief requested.    See TEX. R. APP. P. 52.8(a); Simon v.

Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); In re Coston, 07-

03-0366-CV, 2003 WL 21939465 at *1 (Tex. App.–Amarillo Aug. 13, 2003, orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE


130441F.P05